                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DAVIS JAVITZ,

                    Plaintiff,
      v.                                        3:15-CV-2443
                                                (JUDGE MARIANI)
LUZERNE COUNTY, et al.,

                    Defendants.

                                         ORDER

      AND NOW, THIS        q/---/4   DAY OF JUNE 2021, upon consideration of Plaintiffs

Motion in Limine to Preclude Any Evidence or Argument of Collateral Benefits (Doc. 170)

and all relevant documents, for the reasons discussed in the accompanying Memorandum

Opinion, IT 15 HEREBY ORDERED THAT Plaintiffs motion is DENIED.




                                                 obert D. Mariani
                                                United States District Judge
